From the finding, it appears that the trial of this case was commenced December 1st, 1932. After the taking of oral evidence and exhibits introduced by the parties, the plaintiffs on December 8th, at the request of the court, filed their claims of law; December 9th, the defendants, other than Shaw individually, who were represented by counsel, filed their reply thereto; December 20th, the plaintiffs filed a paper designated "Plaintiffs' claims as to equitable lien;" and the defendants, other than Shaw individually, filed a reply thereto on December 22d 1932. Thereafter, February 8th, 1933, at the request of the court, made in a joint letter addressed to counsel for all parties of record, the plaintiffs furnished to the court detailed claims based upon the evidence as to the taxes due, the amounts paid thereon and the total amount claimed to be due. February 17th, 1933, pursuant to a like request, the plaintiff furnished to the court a detailed description of the land involved in this litigation, which was used in making up the judgment upon which the present *Page 649 
appeal is based. The decision of the case was made April 17th, 1933, and announced to counsel.
The fall session of the Superior Court in Fairfield County, as designated by the judges at their annual meeting in June, 1932, commenced September 16th, 1932, and ended December 23d; the winter session commenced December 30th, 1932, and ended March 24th, 1933; and the spring session commenced March 31st, 1933, and ended June 23d 1933. General Statutes, § 5329, provides for an annual term of the Superior Court in Fairfield County, on the third Tuesday of September. The 1932 term of the Superior Court for Fairfield County began September 16th, 1932, and ended June 23d 1933, with the three sessions heretofore mentioned making up the whole term. The term was thus divided into three sessions, or, to state it another way, the three sessions made up the one term. Clearly, then, as applied to Fairfield County in the year 1932, "terms of court" and "sessions of court" did not and could not mean the same thing; the former meant nine months of court, and the latter three.
General Statutes, § 5409, authorizes the judge who shall have commenced a trial of any civil cause to continue it and render judgment after the expiration "of the term or session of the court at which such trial was commenced" but such trial shall be ended and judgment rendered before the close of the next "term or session." We have held a judgment rendered after the time provided by this section as not void but erroneous.Whitford v. Lee, 97 Conn. 554, 562,117 A. 554; Cheshire Brass Co. v. Wilson, 86 Conn. 551, 560,86 A. 26; Borden v. Westport, 112 Conn. 152, 154,151 A. 512. It is competent, however, for the parties to agree that the judge holding the court may hear a case after the term shall have ended and render judgment *Page 650 
as of that term. Jaques v. Bridgeport Horse-RailroadCo., 43 Conn. 32, 34. Moreover, if a case is tried at a term of court and judgment postponed after the expiration of the term, the cause still continues upon the docket of the court which, in a proper case if the due administration of justice demands it, upon being informed that judgment has not been rendered, may resume control of the cause, hear it and render judgment thereon as if no trial thereof had previously commenced. Sturdevant v. Stanton, 47 Conn. 579,582. The parties to a cause have the right, notwithstanding the statute, to retry their case after the expiration of the term and for that purpose to waive the reproduction of the evidence previously presented before the same judge, and to consent that the court may hear arguments and decide the case at a later term upon the evidence heard by him at a previous one. Such consent need not be expressly given when the case is decided. An agreement, either express or implied, by the parties or their attorneys at the close of the trial that judgment may be rendered at the later term is, if not afterward revoked, equivalent to a consent that the court, for the purpose of rendering judgment at such later term, may consider the evidence heard at a previous one. Sturdevant v. Stanton,supra, 579, 580. Such a consent may also be implied from the conduct of the parties or their attorneys in proceeding without objection with the trial or argument of the case at such later term, or from the silence of the parties until the judgment has been rendered.Lawrence v. Cannavan, 76 Conn. 303, 306, 56 A. 556.
In my opinion, by acquiescing without objection in the requests of the court made on February 8th and 17th, 1933, that detailed claims as to the taxes paid and a detailed description of the land be filed in order that the court might proceed to render judgment, *Page 651 
these appellants waived any right to claim that the case, having been heard at the autumn session, must be decided before the close of the winter session, and consented in legal effect that the court might reopen and retry the case in the winter session; and, for the purpose of making its decision, might consider the evidence and claims offered at that session in connection with the evidence received at the previous session; and authorized the court to treat the case as one the trial of which had been commenced in the winter session. It follows that the judgment of the court, having been rendered in the early part of the spring session, was rendered at the session next succeeding that in which the trial was commenced within the meaning, adopted by the majority, of General Statutes, § 5409.
Furthermore, I cannot agree with the narrow construction placed upon General Statutes, § 5409, by the majority. It provides that a trial shall be ended and judgment rendered before the close of the "next term or session." The annual term commenced September 16th, 1932, and ended June 23d 1933, and the judgment was rendered before the close of that term and during the same term at which the trial of the action was commenced. The majority have construed General Statutes, § 5409, as requiring the court to render its decision within the next term or session after the trial commenced, whichever may be the shorter. They construe the statute as though "session" was the only word appearing in this connection. The phrase is "term or session" and effect must be given to the use of the word "term" as well as the disjunctive "or." In my opinion, the construction adopted by the majority is not warranted. The language of the statute permits the court to file its decision before the close of either the next term or the next session after the term *Page 652 
or session at which the cause is commenced. So construed, the court may render its decision before the close of the next term or session, whichever may be longer, after the term or session at which the cause is commenced.
Moreover, in this instance, the view adopted by the majority results in the unfortunate situation that this case, which has already been before us three times (95 Conn. 102, 111 A. 62; 110 Conn. 208, 147 A. 675, and 114 Conn. 272, 158 A. 809), must now, upon its fourth appearance, be again sent back to the trial court for another trial because of a purely technical objection in no way affecting the merits, and which undoubtedly both the court and the plaintiffs' counsel considered had been waived by the defendants' attorney and would not be raised by him. *Page 653